United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crestline, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-490
Issued: December 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2008 appellant timely appealed a November 3, 2008 merit decision of
the Office of Workers’ Compensation Programs which affirmed the termination of her
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has any injury-related residuals after June 9, 2006.
FACTUAL HISTORY
This case was previously on appeal. Appellant, a 47-year-old letter carrier, was involved
in an employment-related motor vehicle accident (MVA) on February 5, 2000. The Office
accepted her claim for cervical sprain. She received wage-loss compensation and medical
benefits. Appellant resumed work in a full-time, limited-duty capacity shortly after her injury
and continued to perform limited-duty work for approximately six years thereafter. She also has
cervical degenerative disc disease (C5-6), which the Office has not accepted as being causally

related to the February 5, 2000 injury. Additionally, appellant was involved in another MVA on
or about May 6, 2002.
Effective June 9, 2006, the Office terminated appellant’s compensation benefits. The
decision was based on the October 28, 2005 report of Dr. Alan H. Wilde, a Board-certified
orthopedic surgeon and Office referral physician, who found that her cervical strain had resolved
and that her cervical disc degeneration (C5-6) was not related to the February 5, 2000
employment injury. By decision dated January 16, 2007, the Branch of Hearings and Review
affirmed the Office’s June 9, 2006 decision. The Office subsequently denied modification in a
decision dated October 1, 2007. On appeal, the Board affirmed the Office’s October 1, 2007
decision.1
On September 28, 2008 appellant requested reconsideration before the Office. In an
August 27, 2008 report, Dr. Mark A. Hnilica, a Board-certified neurosurgeon, advised that he
had since performed the recommended C5-6 discectomy and fusion surgery, but she continued to
experience neck and shoulder pain as well as some chronic arm and hand discomfort. He stated
that appellant’s chronic arm discomfort and reactive cervical muscular guarding would limit her
activity and her return to employment as a letter carrier. As to the cause of her current
complaints, Dr. Hnilica explained that plain x-rays at the time of the February 2000 MVA
showed no significant bone spurs or degeneration within the cervical spine, but by
December 2001, appellant’s x-rays showed degeneration at C5-6 with spondylosis or bone spurs.
He explained that this progression was evident prior to her May 2002 MVA. Dr. Hnilica stated
that the rapid progression of degeneration over a one and one-half-year period was entirely
consistent with the injury to the disc causing precocious wear and tear leading to the
degeneration with bone spurs. He concluded that appellant sustained a C5-6 injury at the time of
her February 2000 employment-related MVA. He also advised that, because the December 2001
cervical x-ray already showed degeneration, he did not find that the subsequent May 2002
accident “was likely contributory to this process.”2
By decision dated November 3, 2008, the Office reviewed the claim on the merits, but
denied modification of the prior decisions terminating benefits.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
1

Docket No. 08-660 (issued July 9, 2008).
reference.

The Board’s July 9, 2008 decision is incorporated herein by

2

A cervical magnetic resonance imaging (MRI) scan also obtained on December 5, 2001 showed mild disc
degeneration at C5-6, a disc bulge at C5-6 with a small amount of central protrusion and minimal cervical canal
stenosis at C5-6. Appellant underwent another cervical MRI scan on June 8, 2006, which revealed a slight
progression of her C5-6 degenerative disc disease since December 5, 2001.
3

Curtis Hall, 45 ECAB 316 (1994).

2

employment.4 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.5 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.6 Once the Office has properly modified or
terminated benefits, the burden of reinstating benefits shifts to the employee.7
ANALYSIS
As noted, the Board previously affirmed the Office’s decision to terminate appellant’s
compensation benefits effective June 9, 2006. The issue is whether appellant has demonstrated
that she has employment-related residuals after June 9, 2006.
Appellant does not claim that she continues to experience residuals of her accepted
cervical strain. However, she maintains that her February 5, 2000 employment-related MVA
was responsible for the development of her cervical degenerative disc disease. The Office
denied appellant’s C5-6 degenerative disc disease as employment related. Where an employee
claims that a condition not accepted or approved by the Office was due to an employment injury,
she bears the burden of proof to establish that the condition is causally related to the employment
injury.8
The only relevant medical evidence submitted since the Board’s prior review was
Dr. Hnilica’s August 27, 2008 report, who attributed appellant’s C5-6 disc degeneration to the
February 5, 2000 MVA. He also excluded her May 2002 MVA as a possible contributing factor
to her cervical degenerative disc disease. However, Dr. Hnilica’s August 27, 2008 report lacks
adequate rationale to support his opinion on causation. His opinion described the “rapid
progression of degeneration” reportedly exhibited between appellant’s February 5, 2000 and
December 5, 2001 cervical x-rays. The former x-ray was interpreted as exhibiting a normal
cervical spine and the latter film revealed “[m]ild cervical spondylosis” at C5.
Dr. Hnilica’s characterization of the noted progression as rapid degeneration appears
inconsistent with what one Board-certified radiologist characterized as “mild” or “minimal”
degeneration. The August 27, 2008 report is also of reduced probative value because other than
noting a temporal relationship between the February 5, 2000 MVA and the development of
4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

6

Calvin S. Mays, 39 ECAB 993 (1988).

7

Joseph A. Brown, Jr., 55 ECAB 542, 544 n. 5 (2004).

8

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). The physician’s opinion must be expressed in terms of a reasonable degree of medical certainty
and must be supported by medical rationale, explaining the nature of the relationship between the diagnosed
condition and appellant’s specific employment factors. Id.

3

cervical degenerative disc disease, Dr. Hnilica did not offer a reasoned explanation on how the
MVA contributed to appellant’s C5-6 degenerative disc disease. He also failed to offer any
clarification about the previously reported history of appellant having lost consciousness during
the February 5, 2000 MVA. For the above-noted reasons, the Board finds that Dr. Hnilica’s
August 27, 2008 report is insufficient to establish that appellant’s cervical degenerative disc
disease was caused or contributed to by the February 5, 2000 employment-related MVA.
CONCLUSION
The Board finds that appellant failed to establish that she has any injury-related residuals
after June 9, 2006.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

